     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 1 of 39



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
QAZI T. AZAM,                    :
                                 :
          Plaintiff,             :
                                 :
               v.                :     Civil No. 3:18-cv-1260(AWT)
                                 :
YALE UNIVERSITY,                 :
                                 :
          Defendant.             :
-------------------------------- x

              RULING ON MOTION FOR SUMMARY JUDGMENT

     Plaintiff Qazi Azam filed this suit against his employer,

Yale University (“Yale”) after it did not promote him to three

positions for which he applied.     He brings claims under Title

VII of the Civil Rights Act, 42 U.S.C. §§ 2000e et seq., the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et

seq., and the Connecticut Fair Employment Practices Act

(“CFEPA”), Conn. Gen. Stat. §§ 46a-60 et seq., alleging

discrimination based on his race, national origin, ancestry,

ethnicity, religion, and age.     Yale moves for summary judgment

on Azam’s claims.   For the reasons set forth below, its motion

is being granted.

I.   FACTUAL BACKGROUND

     Azam is a Pakistani, Southeast Asian, Muslim male of deeper

complexion.   He holds three master’s degrees, one from Yale in

economics, another from Washington State University in
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 2 of 39



agricultural economics, and a third from Sindh Agricultural

University also in agricultural economics.       Azam has been

employed by Yale since 2001.     He held various positions from

2001 through 2005.    Since 2005, he has worked as an

undergraduate registrar in the Economics department.

    In 2016, Azam applied internally for three positions at

Yale which are relevant to the claims in this case.        He was not

interviewed for and ultimately not selected for any of the

positions.    None of the decision makers for any of the positions

contacted Azam or his supervisor for further information.          Azam

states that his union representative told him that Yale did not

want to hire Azam because of his age.      He also states that his

union representative told him that the persons hired for the

positions Azam sought were younger and less qualified.

    First, Azam applied for the Senior Administrative Assistant

2 position (Requisition Number 37619BR).       The job description

indicated that for this position, Yale, inter alia, required

“[p]roven ability to work well with all levels of faculty and

staff with professionalism and courtesy” and preferred

“[k]nowledge of Banner or other integrated student information

systems.”    (Aff. of Shonna Marshall Supp. Def.’s Mot. Summ. J.

(“Marshall Aff.”), Ex. A., at 2, ECF No. 61.)       Azam was not

interviewed for the position.     Shonna Marshall, Associate

University Registrar, was the decision maker with respect to


                                  -2-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 3 of 39



hiring for the position.    In a July 14, 2016 letter, Marshall

informed Azam that Yale had selected another candidate for the

position.   She stated that Yale’s “highest preference was for a

candidate who demonstrated evidence of having the most

proficiency” in staff supervisory experience and familiarity

with Banner.   (Id., Ex. D, at 1.)      She stated that Yale selected

“another candidate who most closely meets the skills and

qualifications of the position.”     (Id., Ex. D, at 1.)

    Second, Azam applied for the Assistant University Registrar

position (Requisition Number 38875BR).       The job description

provided that for this position, Yale required, inter alia, a

“[b]achelor’s degree and four years of experience in a central

registrar’s office or in a comparable area of academic

administration or an equivalent combination of education and

experience,” and “[d]emonstrated ability to work effectively

with and foster collaboration among a wide range of individuals

and constituencies in a large, complex academic

environment. . . . ”   (Id., Ex. B, at 2.)      Yale preferred

“[f]amiliarity with DegreeWorks degree audit system and/or

Banner student information system.”       (Id., Ex. B, at 2.)    Azam

was not interviewed for the position.       Marshall was also the

decision maker with respect to this position.       In a November 28,

2016 email, Marshall informed Azam that Yale had selected

another candidate for the position.       She stated that Yale’s


                                  -3-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 4 of 39



“highest preference was for a candidate who demonstrated

evidence of having the most proficiency” with and experience in

“a central registrar’s office, working knowledge of Banner or

other integrated student information systems, and proven ability

to work well with all levels of faculty and staff.”        (Id., Ex.

F, at 1.)    She stated that Yale selected “another candidate who

most closely meets the skills and qualifications of the

position.”    (Id., Ex. F, at 1.)

    Third, Azam applied for the Senior Administrative Assistant

2, Morse College position (Requisition Number 40580BR).         The job

description provided that essential duties included, inter alia,

“[m]aintain[ing] confidential academic files for current and

former students.”     (Aff. of Alexa Martindale Supp. Def.’s Mot.

Summ. J. (“Martindale Aff.”), Ex. A, at 1, ECF No. 59.)

Required skills and abilities included “[e]xcellent written and

oral communication skills,” as well as “familiarity with Yale

College academic and undergraduate regulations.”        (Id., Ex. A,

at 2.)   The decision makers with respect to this position were

Dean Joel Silverman and Alexa Martindale, Morse College

Operations Manager.    In a December 7, 2016 letter, Silverman

informed Azam that Yale had selected another candidate for the

position.    He stated that Yale’s “highest preference was for a

candidate who demonstrated evidence of having the most

proficiency” with the required familiarity with Yale College


                                    -4-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 5 of 39



academic and undergraduate regulations.      (Aff. of Joel Silverman

Supp. Def.’s Mot. Summ. J. (“Silverman Aff.”), Ex. B, at 1, ECF

No. 58.)     He stated that Yale selected “another candidate who

most closely meets the skills and qualifications of the

position.”     (Id., Ex. B, at 1.)    Silverman and Martindale chose

not to interview or hire Azam because they did not feel he had

adequate proficiency in attention to detail or confidentiality.

Silverman noted multiple typographical errors in Azam’s

application materials for this position.

    During his employment at Yale, Azam has been involved in

multiple incidents in which another Yale employee has made

comments about his race, national origin, ancestry, ethnicity,

religion, or age.     With respect to his age, during an interview

for a position which is not the subject of this case, one of the

interviewers, Daria Vander Veer, said “[d]on’t tell me that you

are that old,” in response to Azam stating that he was familiar

with the predecessor to Microsoft Excel.       (Aff. of Kevin C. Shea

Supp. Mot. Summ. J. (“Shea Aff.”), Ex. A., at 50:2-12, 57:20-

58:6, ECF No. 60.)     After Azam applied for an investment analyst

position in 2004, Jay Kang told Azam: “you don’t fit the mold

and we have young college graduates for these jobs.”         (Pl.’s

Local Rule 56(a)(2) Statement of Facts Opp’n Summ. J. (“Pl.’s

56(a)2”), Ex. 8, at 84:7-23, ECF No. 65-1.)       Azam states that




                                     -5-
       Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 6 of 39



union personnel informed him that Yale did not want to hire him

because of his age.     (Id. ¶ 59.)

       With respect to his race, national origin, ancestry,

ethnicity, and religion, Azam was involved in multiple incidents

with his then-supervisor Patricia Brown.         In or about 2001,

after the September 11, 2001 attacks, Brown made comments to

Azam referencing his religion, ancestry, and ethnicity.           She

made statements “as if [he] was responsible for [the attacks],”

and asked him “[y]ou are not going to blow up this building,

right[?]”     (Shea Aff., Ex. C, at 29.)     Some time between 2006

and 2008 after Azam began to grow a beard, Brown told him that

he was “becoming just like [a] terrorist,” (Pl.’s 56(a)2, Ex.

21, at 42:15-19), and told Azam once when he became angry:

“[y]ou are not going to blow up this building,” (Shea Aff., Ex.

A, at 42:16-43:5).     Also, at an unspecified time at an office

party, an unidentified individual who was the spouse of a co-

worker “started arguing and blaming [Azam] and Muslims for

9/11.”     (Shea Aff., Ex. C, at 30.)

       More recently, in or about 2016, Peter Rondina, a

colleague, said loudly several times: “The terrorists are here

and somebody’s going to kill me.”         (Shea Aff., Ex. A, at 43:6-

12.)     Dorothy Ovelar, then and now Azam’s supervisor, overheard

this comment and did not take any action.         In or about 2017,

Pamela O’Donnell, a colleague, claimed that Azam stated in a


                                    -6-
       Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 7 of 39



threatening manner that he would “go postal” when he became

upset about something.      (Pl.’s 56(a)2, Ex. 4, at ¶ 29; id., Ex.

22, at 90:4-7.)    Azam disputes that he used the term “go

postal.”

       Azam states that during interviews for positions not at

issue in this case, “body gesture and facial expression were

there” evidencing the interviewers’ negative attitude towards

him.    (Id., Ex. 7, at 53:18-54:3.)      He testified that, with

respect to positions generally at Yale, “[t]he person who is

hired is a white Caucasian over and over and over again.”

(Shea Aff., Ex. A, at 59:9-10.)

II.    LEGAL STANDARD

       “A motion for summary judgment may properly be granted

. . . only where there is no genuine issue of material fact to

be tried, and the facts as to which there is no such issue

warrant the entry of judgment for the moving party as a matter

of law.”   Rogoz v. City of Hartford, 796 F.3d 236, 245 (2d Cir.

2015) (quoting Kaytor v. Elec. Boat Corp., 609 F.3d 537, 545 (2d

Cir. 2010)) (citing Fed. R. Civ. P. 56(a)).         “The function of

the district court in considering the motion for summary

judgment is not to resolve disputed questions of fact but only

to determine whether, as to any material issue, a genuine

factual dispute exists.”      Id. (quoting Kaytor, 609 F.3d at 545)




                                    -7-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 8 of 39



(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50

(1986)).

    When ruling on a motion for summary judgment, the court

must respect the province of the jury.      “In reviewing the

evidence and the inferences that may reasonably be drawn, the

court ‘may not make credibility determinations or weigh the

evidence . . . .   Credibility determinations, the weighing of

the evidence, and the drawing of legitimate inferences from the

facts are jury functions, not those of a judge.’”        Kaytor, 609

F.3d at 545 (quoting Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000)).     “Where an issue as to a material

fact cannot be resolved without observation of the demeanor of

witnesses in order to evaluate their credibility, summary

judgment is not appropriate.”     Id. at 546 (quoting Fed. R. Civ.

P. 56(e) advisory committee’s note (1963)).

    When reviewing the evidence on a motion for summary

judgment, “‘the court must draw all reasonable inferences in

favor of the nonmoving party,’ ‘even though contrary inferences

might reasonably be drawn.’”     Kaytor, 609 F.3d at 545 (citations

omitted) (first quoting Reeves, 530 U.S. at 150; and then

quoting Jasco Tools Inc. v. Dana Corp., 574 F.3d 129, 152 (2d

Cir. 2009)).   “Summary judgment is inappropriate when the

admissible materials in the record ‘make it arguable’ that the

claim has merit, for the court in considering such a motion


                                  -8-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 9 of 39



‘must disregard all evidence favorable to the moving party that

the jury is not required to believe.’”      Id. (quoting Jasco

Tools, 574 F.3d at 151-52).

    Because credibility is not an issue on summary judgment,

the nonmovant’s evidence must be accepted as true for purposes

of the motion.   Nonetheless, the inferences drawn in favor of

the nonmovant must be supported by the evidence.        “[M]ere

speculation and conjecture is insufficient to defeat a motion

for summary judgment.”    Stern v. Trs. of Columbia Univ., 131

F.3d 305, 315 (2d Cir. 1997) (internal quotation marks omitted)

(quoting W. World Ins. Co. v. Stack Oil, Inc., 922 F.2d 118, 121

(2d. Cir. 1990)).   Moreover, the “mere existence of a scintilla

of evidence in support of the [nonmovant’s] position will be

insufficient; there must be evidence on which [a] jury could

reasonably find for the [nonmovant].”      Liberty Lobby, 477 U.S.

at 252.

    Also, the nonmoving party cannot simply rest on the

allegations in its pleadings since the essence of summary

judgment is to go beyond the pleadings to determine if a genuine

issue of material fact exists.     See Weinstock v. Columbia Univ.,

224 F.3d 33, 41 (2d Cir. 2000).     “Although the moving party

bears the initial burden of establishing that there are no

genuine issues of material fact,” id., if the movant

demonstrates an absence of such issues, a limited burden of


                                  -9-
        Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 10 of 39



production shifts to the nonmovant, who must “demonstrate more

than some metaphysical doubt as to the material facts, . . .

[and] must come forward with specific facts showing that there

is a genuine issue for trial,” Aslanidis v. U.S. Lines, Inc., 7

F.3d 1067, 1072 (2d Cir. 1993) (quotation marks, citations and

emphasis omitted).      “Accordingly, unsupported allegations do not

create a material issue of fact.”             Weinstock, 224 F.3d at 41.

If the nonmovant fails to meet this burden, summary judgment

should be granted.

    Summary judgment is inappropriate only if the issue to be

resolved is both genuine and related to a material fact.

Therefore, the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly

supported motion for summary judgment.            A material fact is one

that would “affect the outcome of the suit under the governing

law.”    Liberty Lobby, 477 U.S. at 248.          As the Court observed in

Liberty Lobby: “[T]he materiality determination rests on the

substantive law, [and] it is the substantive law’s

identification of which facts are critical and which facts are

irrelevant that governs.”        Id.    Thus, only those facts that must

be decided in order to resolve a claim or defense will prevent

summary judgment from being granted.            When confronted with an

asserted factual dispute, the court must examine the elements of

the claims and defenses at issue on the motion to determine


                                       -10-
       Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 11 of 39



whether a resolution of that dispute could affect the

disposition of any of those claims or defenses.          See Crawford v.

Franklin Credit Mgmt. Corp., 758 F.3d 473, 486 (2d Cir. 2014)

(“[A] complete failure of proof concerning an essential element

of the nonmoving party’s case necessarily renders all other

facts immaterial.” (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986))).     Immaterial or minor factual disputes will

not prevent summary judgment.

III. DISCUSSION

       Count I is a claim under Title VII for discrimination based

on Azam’s race, national origin, ancestry, ethnicity, and

religion.    Count II is a claim under the ADEA for discrimination

based on Azam’s age.      Title VII and the ADEA prohibit an

employer from “fail[ing] or refus[ing] to hire . . . any

individual or otherwise discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion,

. . . or national origin,” 42 U.S.C. § 2000e-2(a)(1), or

“because of such individual’s age,” 29 U.S.C. § 623(a)(1).

Count III is a claim under the CFEPA for discrimination based on

Azam’s race, national origin, ancestry, ethnicity, religion, and

age.    The CFEPA, similar to Title VII and the ADEA, prohibits an

employer from “refus[ing] to hire or employ . . . any individual

or to discriminate against such individual in compensation or in


                                    -11-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 12 of 39



terms, conditions or privileges of employment because of,” inter

alia, “the individual’s race, color, religious creed, age, . . .

national origin, [or] ancestry . . . .”       Conn. Gen. Stat. § 46a-

60(b)(1).

    Azam must also prove causation as to all his claims.           With

respect to his ADEA claim, he must prove that his age was the

“but-for cause of the challenged employer decision.”         Gross v.

FBL Fin. Servs., 557 U.S. 167, 178 (2009).       “Requiring proof

that a prohibited consideration was a ‘but-for’ cause of an

adverse action does not equate to a burden to show that such

consideration was the ‘sole’ cause.”      Kwan v. Andalex Grp., LLC,

737 F.3d 834, 846 n.5 (2d Cir. 2013).       It is not that a

plaintiff must show that a prohibited basis “was the employer’s

only consideration, but rather that the adverse employment

actions would not have occurred without it.”        Id. (quoting Fagan

v. U.S. Carpet Installation, Inc., 770 F. Supp. 2d 490, 496

(E.D.N.Y. 2011)).   But with respect to his Title VII claim, Azam

may establish causation by proving that one of his protected

statuses (i.e., his race, national origin, ancestry, ethnicity,

or religion) was a motivating factor in the failure to promote.

See 42 U.S.C. § 2000e-2(m); Vega v. Hempstead Union Free Sch.

Dist., 801 F.3d 72, 86 (2d Cir. 2015).

    “Employment discrimination cases (whether brought under

title VII or the ADEA) are frequently said to fall within one of


                                  -12-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 13 of 39



two categories: ‘pretext’ cases and ‘mixed-motives’ cases.”

Tyler v. Bethlehem Steel Corp., 958 F.2d 1176, 1180 (2d Cir.

1992).   Mixed-motive cases follow the analysis set out in Price

Waterhouse v. Hopkins, 490 U.S. 228 (1989).        Pretext cases are

analyzed under the three-step burden-shifting analysis set out

in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

    Azam contends that Yale’s motion for summary judgment

should be denied for two reasons.        First, he argues that he has

presented sufficient evidence to be entitled to prove his case

under the Price Waterhouse mixed-motive standard and that there

are genuine issues of material fact.        Second, he argues that

genuine issues of material fact also exist as to this case if it

is analyzed under the McDonnell Douglas framework.

    A.    Price Waterhouse Analysis

    In a Price Waterhouse mixed-motive case, the plaintiff can

shift the burden to the defendant by showing that discriminatory

intent was a “motivating” or “substantial” factor in the

employer’s adverse employment decision.        See 490 U.S. at 258

(plurality opinion); see also 42 U.S.C. § 2000e-2(m).         The

motivating-factor test is available for Azam’s race, national

origin, ancestry, ethnicity, and religion discrimination claims

under Title VII and the CFEPA, as well as his age discrimination

claim under the CFEPA.    See Vega, 801 F.3d at 86 (Title VII);

Levy v. Comm’n on Human Rights & Opportunities, 236 Conn. 96,


                                  -13-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 14 of 39



104 (1996) (CFEPA); but see Gross, 557 U.S. at 179 (Price

Waterhouse analysis not available for ADEA claim).1        If Azam

succeeds in convincing the factfinder that the illegitimate

factor played a role in the decision, then the burden shifts to

the defendant, who “may avoid a finding of liability only by

proving by a preponderance of the evidence that it would have

made the same decision even if it had not taken the plaintiff’s

[protected status] into account.”        Price Waterhouse, 490 U.S. at

258 (plurality opinion).

     But in a Price Waterhouse case, “the plaintiff must

initially show more than the ‘not onerous’ McDonnell Douglas-

Burdine factors.”   Tyler, 958 F.2d at 1181.       “The types of

indirect evidence that suffice in a pretext case to make out a

prima facie case--or even to carry the ultimate burden of

persuasion--do not suffice, even if credited, to warrant a Price

Waterhouse burden shift.”     Sista v. CDC Ixis N. Am., Inc., 445

F.3d 161, 173 (2d Cir. 2006) (quoting Raskin v. Wyatt Co., 125




     1 The court notes that it is not settled whether the mixed-
motive standard is applicable to age discrimination claims
brought under CFEPA after the Supreme Court’s decision in Gross,
which held that mixed-motive cases are not permitted under the
ADEA. See Weisenbach v. LQ Mgmt., No. 3:13-CV-01663 (MPS), 2015
WL 5680322, at *7 (D. Conn. Sept. 25, 2015). But because the
court ultimately concludes, as discussed below, that Azam has
not met his initial burden under Price Waterhouse with respect
to his age discrimination claims, the court need not reach that
question and simply assumes that it is still applicable for
purposes of this ruling.


                                  -14-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 15 of 39



F.3d 55, 60 (2d Cir. 1997)).     “Evidence potentially warranting a

Price Waterhouse burden shift includes, inter alia, policy

documents and evidence of statements or actions by

decisionmakers that may be viewed as directly reflecting the

alleged discriminatory attitude.”        Id. at 173-74 (quoting

Raskin, 125 F.3d at 60-61).     “To warrant a mixed-motive burden

shift, the plaintiff must be able to produce a ‘smoking gun’ or

at least a ‘thick cloud of smoke’ to support his allegations of

discriminatory treatment.”     Id. at 174 (quoting Raskin, 125 F.3d

at 61).

    Azam argues that there is direct evidence reflecting Yale’s

discriminatory attitude here.     He points to comments made by

colleagues regarding his race, national origin, ancestry,

ethnicity, religion, and age.

    “The relevance of discrimination-related remarks does not

depend on their offensiveness, but rather on their tendency to

show that the decision-maker was motivated by assumptions or

attitudes relating to the protected class.”        Tomassi v. Insignia

Fin. Grp., Inc., 478 F.3d 111, 116 (2d Cir. 2007), abrogated in

part on other grounds by Gross, 557 U.S. 167; Rose v. N.Y.C. Bd.

of Educ., 257 F.3d 156, 162 (2d Cir. 2001) (contrasting the

“stray remarks of a colleague” with “comments made directly to

her on more than one occasion by her immediate supervisor, who

had enormous influence in the decision-making process” and


                                  -15-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 16 of 39



finding the latter sufficient to be probative of

discrimination).   To determine whether a remark is stray or

probative, district courts in this circuit generally consider

four factors: “(1) who made the remark (i.e., a decision-maker,

a supervisor, or a low-level co-worker); (2) when the remark was

made in relation to the employment decision at issue; (3) the

content of the remark (i.e., whether a reasonable juror could

view the remark as discriminatory); and (4) the context in which

the remark was made (i.e., whether it was related to the

decision-making process).”     Henry v. Wyeth Pharm., Inc., 616

F.3d 134, 149 (2d Cir. 2010).     “In order for the remarks to be

deemed significant, the plaintiff must show their nexus to the

adverse employment decision.”     Ragusa v. Malverne Union Free

Sch. Dist., 582 F. Supp. 2d 326, 340 (E.D.N.Y. 2008).         Although

“stray remarks in the workplace by persons who are not involved

in the pertinent decisionmaking process” may “suffice to present

a prima facie case” under McDonnell Douglas, they “would not

suffice, even if credited, to warrant a Price Waterhouse

charge.”   Ostrowski v. Atl. Mut. Ins. Cos., 968 F.2d 171, 182

(2d Cir. 1992).

           1.   CFEPA age discrimination claim

    With respect to his age, Azam first points to a comment

made by Vander Veer, who during an interview for a position

which is not the subject of this case, said “[d]on’t tell me


                                  -16-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 17 of 39



that you are that old,” in response to Azam stating that he was

familiar with the predecessor to Microsoft Excel.        (Shea Aff.,

Ex. A, at 50:2-12, 57:20-58:6.)      Second, after Azam applied for

an investment analyst position in 2004, Jay Kang told Azam: “you

don’t fit the mold and we have young college graduates for these

jobs.”   (Pl.’s 56(a)2, Ex. 8, at 84:7-23.)       Third, he states

that union personnel informed him that Yale did not want to hire

Azam for the positions at issue in this case because of his age,

(id. ¶ 59), that the person hired for the Senior Administrative

Assistant 2 position was white and “lesser” qualified, (id.

¶ 18), and that the person hired for the Senior Administrative

Assistant 2, Morse College position was “younger,” (id., Ex. 6,

at 52:13-16).

    With respect to the first and second statements, Azam

admits that neither Vander Veer nor Kang was involved in the

hiring decisions as to any of the positions that are the subject

of this case.   These comments are thus not material with respect

to whether any of the decision makers in the positions at issue

in this case were “motivated by assumptions or attitudes

relating to the protected class.”        Tomassi, 478 F.3d at 116.

With respect to the third statement, it is inadmissible hearsay,

on which Azam “cannot rely . . . in opposing a motion for

summary judgment.”   Tejada v. Wal-Mart Stores, Inc., No. CIV

3:06CV02049(AWT), 2009 WL 839020, at *7 (D. Conn. Mar. 30, 2009)


                                  -17-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 18 of 39



(quoting Burlington Coat Factory Warehouse Corp. v. Esprit De

Corp, 769 F.2d 919, 924 (2d Cir. 1985)).       Thus, Azam has

presented no relevant and admissible direct evidence of age-

based discrimination.

           2.   Race, national origin, ancestry, ethnicity, and
                religion discrimination claims

    Azam presents the following evidence of comments made by

colleagues related to his race, national origin, ancestry,

ethnicity, and religion:

       •   In or about 2001, after the September 11, 2001
           attacks, Brown, then his supervisor, asked Azam:
           “You are not going to blow up this building,
           right[?]” (Shea Aff., Ex. C, at 29.)
       •   In or about 2001, Brown made statements to Azam
           “as if [he] was responsible for [the attacks].”
           (Id., Ex. C, at 29.)
       •   Between approximately 2006 and 2008, after Azam
           began to grow a beard, Brown told Azam that he
           was “becoming just like [a] terrorist.” (Pl.’s
           56(a)2, Ex. 21, at 42:15-19.)
       •   Between approximately 2006 and 2008 Brown said to
           Azam when Azam once became angry: “[y]ou are not
           going to blow up this building.” (Shea Aff., Ex.
           A, at 42:16-43:5.)
       •   At an unspecified time at an office party, an
           unidentified individual who was the spouse of a
           co-worker “started arguing and blaming [Azam] and
           Muslims for 9/11.” (Id., Ex. C, at 30.)
       •   In or about 2016, Rondina, a colleague, said
           loudly several times: “The terrorists are here
           and somebody’s going to kill me.” (Id., Ex. A,
           at 43:6-12.) Ovelar overheard this comment and
           did not take any action.
       •   In or about 2017, O’Donnell, a colleague, claimed
           that Azam stated in a threatening manner that he



                                  -18-
        Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 19 of 39



             would “go postal” when he became upset about
             something. (Pl.’s 56(a)2, Ex. 4, at ¶ 29; id.,
             Ex. 22, at 90:4-7.) Azam disputes that he used
             the term “go postal” and argues that O’Donnell’s
             use of this term is evidence of a discriminatory
             attitude.

    Azam admits that these comments were not made in the

context of the hiring process, nor were any of these individuals

involved in the hiring process for any of the positions at issue

in this case in any way.       Azam even admits that those who made

the hiring decisions did not contact his current supervisor,

Ovelar, whom he alleges displayed evidence of animus when she

did not take action against Rondina based on his comments in

2016.    Further, Azam admits that no person involved in the

hiring process made any comments that suggested that his race,

national origin, ancestry, ethnicity, or religion was a factor

in the hiring decision.       (Shea Aff., Ex. A, at 75:19-24.)        Also,

four of the seven statements cited were made at least eight

years prior to the earliest job application at issue here.

Another statement has no identified timeframe and was made by

someone apparently not employed by Yale.          And both recent

statements were made by rank-and-file colleagues, not

supervisors or individuals involved in the hiring decisions with

respect to the positions at issue.

    These stray remarks, made by individuals not involved in

the hiring process and in most instances temporally distant from



                                     -19-
        Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 20 of 39



the job applications at issue are thus not material with respect

to whether any of the decision makers with respect to the

positions at issue in this case were “motivated by assumptions

or attitudes relating to the protected class.”           Tomassi, 478

F.3d at 116.2     Azam has presented no direct evidence of

discriminatory intent with respect to the positions at issue

here.     Thus, Yale is entitled to summary judgment under the

Price Waterhouse mixed-motive standard, and Azam must therefore

establish his case under the McDonnell Douglas framework.

     B.      McDonnell Douglas Analysis

     In a pretext case, the Title VII, ADEA, and CFEPA claims

are all analyzed under the three-step burden-shifting framework

of McDonnell Douglas.       See Bentley v. AutoZoners, LLC, 935 F.3d

76, 88 (2d Cir. 2019) (CFEPA); Kirkland v. Cablevision Sys., 760

F.3d 223, 225 (2d Cir. 2014) (Title VII); Leibowitz v. Cornell

Univ., 584 F.3d 487, 498 (2d Cir. 2009) (ADEA).           Under that

framework, the plaintiff has the initial burden to establish his

prima facie case of employment discrimination.           See Fox v.


     2 He also states that “body gesture and facial expression
were there” in his interviews, although his testimony does not
specify during which interviews these occurred. (Pl.’s 56(a)2,
Ex. 7, at 53:18-54:3.) Additionally, Azam was not interviewed
for any of the positions at issue in this case, so they would
not constitute direct evidence as to the discriminatory attitude
of the decision makers at issue in this case. Thus, even
viewing this in light of the comments made, it does not create a
“smoking gun” or a “thick cloud of smoke” evidencing
discrimination.


                                     -20-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 21 of 39



Costco Wholesale Corp., 918 F.3d 65, 71 (2d Cir. 2019).         This

“burden of proof that must be met to permit an employment

discrimination plaintiff to survive a summary judgment motion at

the prima facie stage is de minimis.”       Chambers v. TRM Copy

Centers Corp., 43 F.3d 29, 37 (2d Cir. 1994).

     To establish a prima facie case under both Title VII and

the ADEA for discriminatory failure to promote, the plaintiff

must establish that: “(1) he is a member of a protected class,

(2) he was qualified for the job for which he applied, (3) he

was denied the job, and (4) the denial occurred under

circumstances that give rise to an inference of invidious

discrimination.”   Vivenzio v. City of Syracuse, 611 F.3d 98, 106

(2d Cir. 2010) (Title VII); see Duckett v. Foxx, 672 F. App’x

45, 47 (2d Cir. 2016) (ADEA).3

     If the plaintiff establishes his prima facie case, the

burden then shifts to the defendant to “articulate ‘some

legitimate, nondiscriminatory reason for the adverse employment

action.’”   Cortes v. MTA N.Y.C. Transit, 802 F.3d 226, 231 (2d

Cir. 2015) (quoting Maraschiello v. City of Buffalo Police

Dep’t, 709 F.3d 87, 92 (2d Cir. 2013)).       If the defendant meets


     3 Substantively, CFEPA claims are analyzed under the same
legal framework as claims under Title VII and the ADEA. See
Bentley, 935 F.3d at 88 (CFEPA claims based on Title VII-
protected classes); McKinstry v. Sheriden Woods Health Care
Ctr., Inc., 994 F. Supp. 2d 259, 263 n.1 (D. Conn. 2014) (CFEPA
claims based on age).


                                  -21-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 22 of 39



its burden of articulating a nondiscriminatory reason, then the

burden again shifts back to the plaintiff, who “must prove that

the legitimate reasons offered by the defendant were not its

true reasons, but were a pretext for discrimination.”         Woodman

v. WWOR-TV, Inc., 411 F.3d 69, 76 (2d Cir. 2005) (internal

quotation marks omitted) (quoting Roge v. NYP Holdings, Inc.,

257 F.3d 164, 168 (2d Cir. 2001)).       “The ultimate burden of

persuading the trier of fact that the defendant intentionally

discriminated against the plaintiff remains at all times with

the plaintiff.”    Tex. Dep’t of Cmty. Affairs v. Burdine, 450

U.S. 248, 253 (1981).

    Here, Yale does not dispute that Azam is a member of

protected classes under Title VII and the ADEA and that he

suffered an adverse employment action because he applied for

three positions but was not hired for those positions.         But Yale

disputes that Azam can establish his prima facie case by showing

that he was qualified for the positions and that Yale’s

decisions not to promote him occurred under circumstances which

give rise to an inference of discrimination.        Yale argues

further that even if Azam could establish his prima facie case,

Yale has offered legitimate, non-discriminatory reasons why it

did not promote him and Azam has failed to create a genuine

issue of material fact as to whether those proffered reasons

were pretextual.


                                  -22-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 23 of 39



          1.    Azam’s prima facie case

                a.   Whether he was qualified

    “[T]he qualification necessary to shift the burden to

defendant for an explanation of the adverse job action is

minimal; plaintiff must show only that he ‘possesses the basic

skills necessary for performance of [the] job.’”        Slattery v.

Swiss Reins. Am. Corp., 248 F.3d 87, 92 (2d Cir. 2001) (second

alteration in original) (quoting Owens v. N.Y.C. Housing Auth.,

934 F.2d 405, 409 (2d Cir. 1991)).       To establish his prima facie

case, Azam does not have “an obligation to anticipate and

disprove . . . the employer’s proffer of a legitimate, non-

discriminatory basis for its decision.”       Id.   Whether an

employee is qualified for a position “depends on the employer’s

criteria for the performance of the job--not the standards that

may seem reasonable to the jury or judge.”       Thornley v. Penton

Publ’g, 104 F.3d 26, 29 (2d Cir. 1997).       “Therefore, in order to

establish a prima facie case of discrimination, [Azam] must show

that [he] met the defendant’s criteria for the position.”

Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 127 (2d Cir.

2004).   However, given that Azam’s burden at this stage is de

minimis, and considering that Yale’s proffered non-

discriminatory reason was that Azam was not qualified, the court

assumes for purposes of this ruling that Azam has met his

minimal burden of establishing this part of his prima facie case


                                  -23-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 24 of 39



and addresses Azam’s qualifications for the positions in the

context of his arguments that Yale’s proffered non-

discriminatory reasons that he was not qualified for the

positions are pretextual.

                b.   Whether the circumstances give
                     rise to an inference of discrimination

    As part of his prima facie case, Azam must also show that

the adverse employment decisions “occurred under circumstances

that give rise to an inference of invidious discrimination.”

Vivenzio, 611 F.3d at 106.     “[A] showing of disparate treatment,

while a common and especially effective method of establishing

the inference of discriminatory intent necessary to complete the

prima facie case, is only one way to discharge that burden.”

Abdu-Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 468 (2d

Cir. 2001).

    [T]he inference of discriminatory intent [can] be
    drawn in several circumstances including, but not
    limited to: “the employer’s continuing, after
    discharging the plaintiff, to seek applicants from
    persons of the plaintiff’s qualifications to fill that
    position; or the employer’s criticism of the
    plaintiff’s performance in ethnically degrading terms;
    or its invidious comments about others in the
    employee’s protected group; or the more favorable
    treatment of employees not in the protected group; or
    the sequence of events leading to the plaintiff’s
    discharge.”

Id. (quoting Chambers, 43 F.3d at 37).

    “While it is true that the stray remarks of a decision-

maker, without more, cannot prove a claim of employment


                                  -24-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 25 of 39



discrimination, we have held that when ‘other indicia of

discrimination are properly presented, the remarks can no longer

be deemed stray, and the jury has a right to conclude that they

bear a more ominous significance.’”      Id. (quoting Danzer v.

Norden Systems, Inc., 151 F.3d 50, 56 (2d Cir. 1998)) (citing

Woroski v. Nashua Corp., 31 F.3d 105, 109-10 (2d Cir. 1994)).

Also, even where a “pattern of derogatory statements could be

dismissed as stray” they may nonetheless help establish a prima

facie case when viewed in light of general evidence about the

employer’s focus on or attitude about employees’ protected

statuses.    See id.; Ostrowski, 968 F.2d at 182 (noting that

“stray remarks in the workplace by persons who are not involved

in the pertinent decisionmaking process . . . . may suffice to

present a prima facie case” under McDonnell Douglas).

    As detailed above, Azam has pointed to statements by

colleagues and his supervisors at Yale regarding his race,

national origin, ancestry, ethnicity, religion, or age.         For

example, there is the statement by a colleague that he was

“becoming just like [a] terrorist.”      (Pl.’s 56(a)2, Ex. 21, at

42:19.)     There was also an incident during one of Azam’s

interviews for another position in which a decision maker

blurted out: “Don’t tell me you are that old.”        (Id., Ex. 29, at

50:2-12.)    Ovelar, Azam’s supervisor, took no action after

hearing a colleague loudly state that “[t]he terrorists are here


                                  -25-
       Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 26 of 39



and somebody’s going to kill me.”          (Shea Aff., Ex. A, at 43:6-

12.)     Azam has also testified that someone at Yale told him with

respect to another position for which Azam applied that he did

not “fit the mold” of who they were looking for to fill the

position because Yale hires “young college graduates for those

jobs.”     (Pl.’s 56(a)2, Ex. 8, at 84:7-23.)       Azam also testified

that “[t]he person who is hired is a white Caucasian over and

over and over again.”      (Shea Aff., Ex. A, at 59:9-10.)       This

evidence satisfies Azam’s minimal burden of showing that Yale’s

decisions occurred under circumstances which would allow an

inference of discriminatory motivation.         Thus, Yale has the

burden to provide legitimate, non-discriminatory reasons for its

failure to promote Azam.

            2.    Yale’s non-discriminatory reasons and Azam’s
                  evidence of pretext

       Yale’s proffered reasons for not promoting Azam are that he

was not the most qualified candidate for the positions to which

he applied.      With respect to each position, Yale told Azam via

letter the specific qualifications for which he did not

demonstrate sufficient proficiency compared to other candidates.

But Azam argues that he was in fact highly qualified for all the

positions to which he applied, and Yale’s false explanation to

the contrary is evidence of pretext.




                                    -26-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 27 of 39



    “The Supreme Court teaches that ‘a reason cannot be proved

to be a pretext for discrimination unless it is shown both that

the reason was false, and that discrimination was the real

reason.’”   Gallo v. Prudential Residential Servs., LP, 22 F.3d

1219, 1225 (2d Cir. 1994) (quoting St. Mary’s Honor Ctr. v.

Hicks, 509 U.S. 502, 515 (1993)).        “The plaintiff must ‘produce

not simply some evidence, but sufficient evidence to support a

rational finding that the legitimate, non-discriminatory reasons

proffered by the [defendant] were false, and that more likely

than not [discrimination] was the real reason for the

[employment action].’”    Weinstock, 224 F.3d at 42 (alterations

in original) (quoting Van Zant v. KLM Royal Dutch Airlines, 80

F.3d 708, 714 (2d Cir. 1996)).

    What this means in the summary judgment context is
    that the plaintiff must establish a genuine issue of
    material fact either through direct, statistical or
    circumstantial evidence as to whether the employer’s
    reason for [refusing to promote] her is false and as
    to whether it is more likely that a discriminatory
    reason motivated the employer to make the adverse
    employment decision.

Gallo, 22 F.3d at 1225.    “A plaintiff’s evidence at the third

step of the McDonnell Douglas analysis must be viewed as a whole

rather than in a piecemeal fashion.”        Walsh v. N.Y.C. Hous.

Auth., 828 F.3d 70, 76 (2d Cir. 2016).

    “Courts have recognized that an employer’s disregard or

misjudgment of a plaintiff’s job qualifications may undermine



                                  -27-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 28 of 39



the credibility of an employer’s stated justification for an

employment decision.”    Byrnie v. Town of Cromwell Bd. of Educ.,

243 F.3d 93, 103 (2d Cir. 2001).      But “[t]he law is well-

established that federal courts hearing discrimination claims do

not ‘sit as a super-personnel department’ to reexamine a firm’s

business decisions about how to evaluate the relative merits of

education and experience in filling job positions.”         Newsom-Lang

v. Warren Int’l, Inc., 80 F. App’x 124, 126 (2d Cir. 2003)

(quoting Scaria v. Rubin, 117 F.3d 652, 655 (2d Cir. 1997) (per

curiam)).   “The fact that a court may think that the employer

misjudged the qualifications of the applicants does not in

itself expose him to Title VII liability, although this may be

probative of whether the employer’s reasons are pretexts for

discrimination.”   Burdine, 450 U.S. at 259.

    When a plaintiff seeks to prevent summary judgment on
    the strength of a discrepancy in qualifications
    ignored by an employer, that discrepancy must bear the
    entire burden of allowing a reasonable trier of fact
    to not only conclude the employer’s explanation was
    pretextual, but that the pretext served to mask
    unlawful discrimination. In effect, the plaintiff’s
    credentials would have to be so superior to the
    credentials of the person selected for the job that
    “no reasonable person, in the exercise of impartial
    judgment, could have chosen the candidate selected
    over the plaintiff for the job in question.”

Byrnie, 243 F.3d at 103 (quoting Deines v. Tex. Dep’t of

Protective & Regulatory Servs., 164 F.3d 277, 280-81 (5th Cir.

1999)).



                                  -28-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 29 of 39



    Notably, Azam has presented no admissible evidence of the

credentials or characteristics of the individuals selected over

him for any of the positions at issue here.        Rather, he relies

only upon hearsay statements by his union representative who

reportedly told him that the person hired for the Senior

Administrative Assistant 2 position was white and “lesser”

qualified, (Pl.’s 56(a)2 ¶ 18), and that the person hired for

the Senior Administrative Assistant 2, Morse College position

was “younger,” (id., Ex. 6, at 52:13-16).       That testimony,

however, is inadmissible hearsay on which he “cannot rely . . .

in opposing a motion for summary judgment.”        Tejada, 2009 WL

839020, at *7 (quoting Burlington Coat Factory Warehouse Corp.,

769 F.2d at 924); see also McKinney v. Dep’t of Transp., 168 F.

Supp. 3d 416, 425 (D. Conn. 2016) (hearsay evidence not

sufficient to establish purported comparators).        “[U]nsupported

allegations do not create a material issue of fact.”         Weinstock,

224 F.3d at 41.     Azam cannot rely on hunches which he failed to

substantiate during discovery to defeat Yale’s motion for

summary judgment.     See, e.g., Percoco v. Lowe’s Home Ctrs., LLC,

208 F. Supp. 3d 437, 446-47 (D. Conn. 2016) (“Defendant has

discharged its duty by showing that Plaintiff, who has been

afforded a full and fair opportunity for discovery, has not

produced any evidence concerning her replacement’s age.

Plaintiff cannot defeat summary judgment by relying on her


                                  -29-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 30 of 39



failure to confirm unsubstantiated hunches during discovery.”);

Jennings v. Wyeth Pharm., Inc., No. 07 CIV. 953 (CLB), 2008 WL

11439529, at *8 (S.D.N.Y. May 7, 2008), aff’d, 348 F. App’x 688

(2d Cir. 2009) (“Plaintiff has not offered any evidence that

these reasons were pretextual, other than ‘a good hunch.’          This

is not enough to survive summary judgment.”).

    Senior Administrative Assistant 2 position (No. 37619BR).

Yale’s proffered non-discriminatory reason for failing to

promote Azam to the Senior Administrative Assistant 2 position

is that he was not the most qualified candidate for the

position.   In a July 14, 2016 letter, Marshall noted that Yale

was looking for a candidate with the highest level of

proficiency and experience in staff supervisory experience and

familiarity with Banner.    In the letter, Marshall stated that

Yale’s “highest preference was for a candidate who demonstrated

evidence of having the most proficiency in these areas,” and

that it selected “another candidate who most closely meets the

skills and qualifications of the position.”        (Marshall Aff., Ex.

D, at 1.)

    Azam contends this explanation is false and pretextual

because he clearly met the qualifications for the position.

With respect to staff supervisory experience, he points to his

cover letter, which states that he “[s]upervised, guided and

trained research & administrative staff.”       (Id., Ex. C, at 1.)


                                  -30-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 31 of 39



But the resume he submitted reflected that he had those

experiences in his positions with the Pakistan Agricultural

Research Council from 1992 to 2000.      Also, he admitted in his

deposition testimony that his positions at Yale were classified

“Clerical and Technical,” as opposed to “Managerial and

Professional.”   He further admitted that the latter positions

involve staff supervision, while the clerical and technical

positions do not.   With respect to his familiarity with Banner,

Azam admits that his application did not include anything that

clearly stated he was familiar with Banner.        Rather, he faults

Yale for not contacting his supervisor to determine his

familiarity with Banner.    But he points to no authority

suggesting that Yale was under an obligation to contact his

supervisor.

    Azam’s evidence may have satisfied his de minimis burden of

demonstrating that he was qualified for the position, but “[i]f

the plaintiff’s evidence was barely sufficient to make out a

prima facie case, it may not be sufficient to establish

discrimination after the defendant has proffered a neutral

rationale.”   Stern, 131 F.3d at 312.     Azam has not presented

evidence from which a reasonable juror could conclude that

Yale’s proffered reason as to the Senior Administrative

Assistant 2 position was both false and a pretext for

discrimination, especially in light of the fact that it is


                                  -31-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 32 of 39



undisputed that his resume did not reflect familiarity with

Banner.   At most, he has presented some evidence that Yale may

have misjudged his qualifications and experience.        Moreover,

Azam has presented no admissible evidence about who was

interviewed or offered the position or their respective

qualifications.   Thus, even if he created a genuine issue as to

whether Yale misjudged his qualifications, he still has

presented no evidence that Yale’s statement that he was not the

most qualified candidate for the position was false and

pretextual.

     Assistant University Registrar (No. 38875BR).         Yale’s

proffered non-discriminatory reason for failing to promote Azam

to the Assistant University Registrar position is that he was

not the most qualified candidate for the position.         In a

November 28, 2016 email, Marshall noted that Yale was looking

for a candidate with the highest level of proficiency and

experience in a central registrar’s office, working knowledge of

Banner and other integrated student information systems, and a

proven ability to work well with all levels of faculty and

staff.4




     4 As Azam notes, the specific requirement of the position
was not a “proven ability to work well with all levels of
faculty and staff,” but rather was: “Demonstrated ability to
work effectively with and foster collaboration among a wide
range of individuals and constituencies in a large, complex


                                  -32-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 33 of 39



    With respect to the education and experience criterion,

Azam admits that he has no experience working in a central

registrar’s office but contends that he is nonetheless still

highly qualified because “there was alternate experience that

was sufficient and that [he] had.”       (Pl.’s 56(a)2 at ¶ 25.)       The

position listed as a requirement that the candidate possess a

“Bachelor’s degree and four years of experience in a central

registrar’s office or in a comparable area of academic

administration or an equivalent combination of education and

experience.”     (Marshall Aff., Ex. B, at 2.)     Azam argues that

his “three master’s degrees and academic administration

experience as an Undergraduate Registrar clearly met and exceed

the requirements.”     (Pl.’s Mem. of Law Opp’n Mot. Summ. J.

(“Pl.’s Opp’n”) at 14, ECF No. 65.)      He contends that his

experience working with the central registrar’s office, combined

with his three master’s degrees, should be enough to substitute

for experience in a central registrar’s office.        But Azam’s

subjective belief that his education and related experience

should have been sufficient does not create a genuine issue of

material fact.     “Defendant’s decisions regarding the

professional experience and characteristics sought in a

candidate . . . are entitled to deference.”        Sarmiento v. Queens



academic environment. Ability to negotiate successfully and
under pressure.” (Marshall Aff., Ex. B, at 2.)


                                  -33-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 34 of 39



Coll., 386 F. Supp. 2d 93, 97-98 (E.D.N.Y. 2005).        “Where an

employer’s explanation, offered in clear and specific terms, ‘is

reasonably attributable to an honest even though partially

subjective evaluation of . . . qualifications, no inference of

discrimination can be drawn.’”     Byrnie, 243 F.3d at 105 (quoting

Lieberman, 630 F.2d at 67).

    With respect to his “ability to work effectively with and

foster collaboration among a wide range of individuals and

constituencies,” Azam refers to numerous letters of

recommendation regarding such an ability on his part to rebut

Yale’s statement that he did not demonstrate such an ability.

But again, Azam’s subjective belief that he met the

qualifications of the position does not create a genuine issue

of material fact as to pretext.      Additionally, with respect to

Yale’s statement about his familiarity with Banner, Azam points

out that his resume for this position reflected that he was

“[a]dept in Banner.”    (Marshall Aff., Ex. E, at 2.)       But again,

Yale’s statement was that another candidate demonstrated a

higher level of proficiency with Banner.

    Therefore, as with the prior position, Azam has not

presented evidence from which a reasonable juror could conclude

that Yale’s proffered reason with respect to the Assistant

University Registrar position was both false and a pretext for

discrimination.   At most, he has presented some evidence that


                                  -34-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 35 of 39



Yale may have misjudged his qualifications and experience.

Moreover, Azam has presented no admissible evidence about who

was interviewed or offered the position or their respective

qualifications.   Thus, even if he created a genuine issue as to

whether Yale misjudged his qualifications, he still has

presented no evidence that Yale’s statement that he was not the

most qualified candidate for the position was false and

pretextual.

    Senior Administrative Assistant 2, Morse College (No.

40580BR).   Yale’s proffered non-discriminatory reason for

failing to promote Azam to the Senior Administrative Assistant

2, Morse College position is that he was not the most qualified

candidate for the position.     In a December 7, 2016 letter,

Silverman noted that Yale was looking for a candidate with the

highest level of familiarity with Yale College academic and

undergraduate regulations.     He and Martindale also state that

Azam’s application did not demonstrate evidence of having

proficiency in attention to detail and confidentiality.

    Azam disputes that he did not demonstrate familiarity with

Yale College academic and undergraduate regulations.         He points

to his cover letter, which states that he had experience

“[a]ssist[ing] and appris[ing] Director Undergraduate Studies

(DUS), faculty, staff and students about academic policies &

procedure, FERPA and other academic regulations.”        (Silverman


                                  -35-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 36 of 39



Aff., Ex. A, at 3.)    But Yale’s statement was not that Azam was

not proficient but, rather, that another candidate demonstrated

a higher level of proficiency with the regulations.

    With respect to Azam’s attention to detail, Azam admits

that his application contained typographical errors.         However,

he argues that he nonetheless has the requisite attention to

detail because his supervisor, as well as Silverman and

Martindale, have made typographical errors.        But again, Azam’s

subjective belief that he was qualified for the position does

not create a genuine issue of material fact, especially given

the subjective nature of evaluating an applicant’s proficiency

in attention to detail.    See Byrnie, 243 F.3d at 105.

    With respect to Azam’s proficiency in “[m]aintaining

confidential academic files for current and former students,”

(Martindale Aff., Ex. A, at 1), he asserts that Yale’s

mentioning of confidentiality as a concern “is not only

erroneous, it reveals a discriminatory basis for denying Mr.

Azam an interview.”    (Pl.’s Opp’n at 26.)     Azam argues that

“[t]he idea that Mr. Azam was not competent in keeping

information confidential was based on the concern that defendant

decision-makers, in this case, Alexa Martindale and Joel

Silverman, had with him being a Muslim, Pakistani.”         (Id.)

However, Azam provides no evidence to allow a reasonable juror

to reach this conclusion--only speculation.


                                  -36-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 37 of 39



    Moreover, Azam’s additional evidence fails to create a

genuine issue as to whether Yale’s disregard of his

qualifications evidences that, more likely than not,

discrimination was the real reason for its adverse actions.              He

has not marshaled evidence sufficient for a reasonable jury to

conclude that the proffered reasons were not only false, but

also that discrimination was the real reason for Yale’s adverse

employment decisions.

    The stray remarks of colleagues or individuals at Yale do

not create a genuine issue as to whether Yale discriminated

against Azam with respect to the positions at issue here.           As

discussed above, Azam admits that none of the individuals who

made comments about his age was involved in the decision-making

process for any of the positions at issue here.        Also, Azam

admits that the remarks made about his race, national origin,

ancestry, ethnicity, religion, and age were not made by

individuals involved in the hiring process for any of the

positions at issue in this case and also were not made in the

context of the hiring process.     Further, Azam admits that no

person involved in the hiring process made any comments that

suggested that his race, national origin, ancestry, ethnicity,

religion, or age was a factor in the hiring decision.         (Shea

Aff., Ex. A, at 75:19-24.)     This is significant given that even

“stray remarks of a decision-maker, without more, cannot prove a


                                  -37-
     Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 38 of 39



claim of employment discrimination.”      Abdu-Brisson, 239 F.3d at

468 (emphasis added).    The more recent remarks were made by

rank-and-file colleagues not involved in the hiring process for

the positions at issue, and the other remarks were made a

considerable time prior to the job applications at issue here.

These stray remarks do not support a reasonable inference that

Yale intentionally discriminated against Azam with respect to

the positions at issue here.

    Finally, Azam contends that discrimination may be inferred

from the fact that his Muslim religion, Southeast Asian

heritage, and age are “readily apparent” from a review of his

file and resume and from his being well-known at Yale.         But

evidence that Yale simply knew of his protected statuses,

without more, is not sufficient evidence to withstand summary

judgment on a discrimination claim.      See Oluwo v. N.Y. State

Ins. Dep’t, No. 94 CIV. 2930 (JES), 1997 WL 311937, at *6

(S.D.N.Y. June 9, 1997).

    In sum, Azam was required to “produce not simply some

evidence, but sufficient evidence to support a rational finding

that the legitimate, non-discriminatory reasons proffered by the

[defendant] were false, and that more likely than not

[discrimination] was the real reason for the [employment

action].”   Weinstock, 224 F.3d at 42 (alterations in original)

(quoting Van Zant, 80 F.3d at 714).      Azam has produced some


                                  -38-
      Case 3:18-cv-01260-AWT Document 70 Filed 09/29/20 Page 39 of 39



evidence, but the question here is whether that evidence, “taken

as a whole, supports a sufficient rational inference of

discrimination.”    Weinstock, 224 F.3d at 42.       “To get it to the

jury, ‘it is not enough . . . to disbelieve the employer”; there

must be evidence to allow the jury to also “believe the

plaintiff’s explanation of intentional discrimination.”          Id.

(quoting St. Mary’s, 509 U.S. at 519).        Viewed as a whole,

Yale’s possible misjudging of some of Azam’s qualifications, the

stray remarks of colleagues who were not involved in the

decision-making process for the positions at issue here, and

Azam’s speculation are not sufficient to support a reasonable

inference of intentional discrimination.        Therefore, Yale is

entitled to summary judgment on Azam’s claims.

IV.   CONCLUSION

      For the reasons set forth above, Yale’s Motion for Summary

Judgment (ECF No. 55) is hereby GRANTED.        The Clerk shall enter

judgment accordingly and close this case.

      It is so ordered.

      Dated this 29th day of September 2020, at Hartford,

Connecticut.




                                                    /s/AWT
                                               Alvin W. Thompson
                                          United States District Judge


                                   -39-
